concluding that Dearion's postconviction petition did not challenge his
                conviction or sentence but contested the constitutionality of the parole
                board's interpretation and application NRS 193.165. As such, the district
                court reasoned, Dearion's "complaint is aimed at more than his guilt or
                innocence, but is intended to challenge the very existence of the statute."
                Therefore, according to the district court, the petition could be filed in the
                court for the county in which Dearion is incarcerated.    See MRS 34.738(1).
                              Petitioner argues that because Dearion's postconviction
                petition challenges the validity of his sentence and therefore must be filed
                in the jurisdiction where his conviction occurred, the district court is
                obligated to transfer the petition to the clerk of the Eighth Judicial
                District Court under NRS 34.738(2)(b). We agree. In his postconviction
                petition, Dearion argues that MRS 193.165, as applied to his sentence,
                created a separate offense requiring a parole board hearing for release and
                therefore violated the Fifth Amendment prohibition against double
                jeopardy. That is a challenge to the validity of his sentence, despite
                Dearion's assertions in his pleadings below that it is not. See generally In
                re Samford, 249 S.W.3d 761, 762 (Tex. Ct. App. 2008) (observing that
                pleading is defined by its substance). Because NRS 34.738(2)(b) compels
                the district court to transfer Dearion's postconviction petition to the
                Eighth Judicial District Court, a writ of mandamus is warranted.           See
                NRS 34.160 (providing that mandamus is available to compel the
                performance of an act which the law requires as a duty resulting from an
                office, trust, or station); Round Hill Gen. Imp. Dist. v. Newman, 97 Nev.

                      1 Thedistrict court filed an amended order denying the motion for
                reconsideration in this court on November 19, 2015.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                601, 603, 637 P.2d 534, 536 (1981) ("A writ of mandamus will issue when
                the respondent has a clear, present legal duty to act."). Accordingly, we
                            ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court to transfer Dearion's postconviction petition for a writ of
                habeas corpus to the clerk of the Eighth Judicial District Court pursuant
                to NRS 34.738(1), (2)(b).




                                            aitta


                                                              Pioem1:1,
                 ibbons                                    Pickering




                cc: Hon. Jim C. Shirley, District Judge
                     Attorney General/Carson City
                     Attorney General/Reno
                     Wayne Cox Dearion
                     Pershing County Clerk




SUPREME COURT
     OF
   NEVADA
                                                      3
(0) 1947A e